Citation Nr: 9912575	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-20 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service in the Army from August 1969 
to March 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied service connection for schizoaffective 
disorder (claimed as nervous condition).  

The attention of the RO is directed to a "Notice of 
Disagreement" received at the Board in December 1998 wherein 
the veteran disagreed with a decision that his income was 
excessive for pension purposes.


REMAND

It is unclear whether all service medical records are 
associated with the claims file.  Available service medical 
records do not reflect psychiatric treatment.  However, in 
January 1996, the veteran claimed that he was hospitalized at 
the 6th Convalescent Center some time between September and 
December 1971 in Cam Rahn Bay, Vietnam, and was hospitalized 
at Maxwell Air Force Base in October or November 1971.  In 
the VA Form 9 dated in July 1997, he also claimed that he was  
transferred to Womack Army Hospital in Ft. Bragg, North 
Carolina, for further treatment and was thereafter treated 
during service on an outpatient basis.  His service personnel 
reflect that from August 22, 1971 to September 29, 1971 he 
was a patient at Womack Army Hospital.  All records of this 
treatment in service should be requested by the RO.  

The veteran claims that his psychiatric difficulties began in 
service.  It is unclear whether all relevant post-service 
records of psychiatric evaluation and treatment are 
associated with the claims file.  At an August 1987 hearing 
on a claim for pension benefits, he testified that he had 
been under constant psychiatric care since having been in 
Vietnam (pages 8 through 10 of that transcript).  He should 
be asked to 

identify the providers of this treatment whose records are 
not currently associated with the claims file, particularly 
providers of psychiatric treatment proximate to service.  In 
January 1996, he indicated that he had been treated for a 
nervous condition at the VA hospital in Allen Park from 1974 
until about 1983 or 1984.  No VA records prior to 1983 are on 
file.  These records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate steps 
necessary to obtain any additional service medical 
records, to include records of the veteran's alleged 
hospitalizations sometime between September and 
December 1971 in Cam Rahn Bay, Vietnam; at Maxwell 
Air Force Base in October or November 1971; and at 
Womack Army Hospital, to include from August 22, 1971 
to September 29, 1971.  

2.  The RO should take the appropriate steps 
necessary to obtain all records from the Allen Park 
VAMC from 1974 until 1984.  If obtained, these 
records must be associated with the claim file.  

3.  The RO should ask the veteran to identify all 
providers of psychiatric treatment prior to the mid-
1980's who have not previously been identified.  The 
RO should obtain these records.

4.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
The RO should then readjudicate the claim, and return 
the case to the Board, if in order, after completion 
of the necessary adjudication procedures.



While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

